 1
 2
 3
 4
                                                                                JS-6
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10   NELLIE L.,                                        ) Case No. CV 18-5582-AB (PJW)
                                                       )
11                         Plaintiff,                  )
                                                       ) J U D G M E N T
12                  v.                                 )
                                                       )
13   ANDREW SAUL,                                      )
     COMMISSIONER OF THE SOCIAL                        )
14   SECURITY ADMINISTRATION,                          )
                                                       )
15                         Defendant.                  )
                                                       )
16
17          Pursuant to the Order Adopting Findings, Conclusions, and
18   Recommendations of United States Magistrate Judge,
19          IT IS ADJUDGED that this case be remanded to the Commissioner of
20   Social Security for further proceedings consistent with the Report and
21   Recommendation.
22
23          DATED:         April 9, 2020.
24
25
                                                  ANDRÉ BIROTTE, JR.
26                                                UNITED STATES DISTRICT JUDGE
27
28   C:\Users\ericavalencia\AppData\Local\Microsoft\Windows\INetCache\Content.Outlook\0MSETIRA\Judgment.wpd
